COPE, J.
— This is an action of ejectment. The cause was tried in the court below without the intervention of a jury, and resulted in a judgment for the defendant. The plaintiff *80appealed to this court, and the judgment was reversed and the cause remanded for further proceedings. A judgment for the plaintiff was thereupon rendered by the court below upon the facts as originally found. The defendant appeals, and claims that under the judgment of this court he was entitled to a new trial. This point is certainly well taken. The judgment in its original form contained a specific direction to the court below to render a judgment for the plaintiff upon the facts found, but it was afterward modified and this direction omitted. The intention clearly was that the case should be retried upon its merits.
The judgment is reversed and the cause remanded for a new trial.
I concur: Field, C. 'J.